DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to non-elected inventions without traverse.  Accordingly, claims 12-19 have been cancelled.
Allowable Subject Matter
Claims 20-27 and 29 (renumbered claims 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant claims a method for performing a laser-assisted posterior capsulotomy on a lens posterior capsule of an eye, the method comprising: injecting a fluid between a replacement lens, which has been inserted at least partially into a lens capsule of the eye prior to the injecting of the fluid, and the lens posterior capsule to separate the lens posterior capsule and the replacement lens.
The closest prior art Bechert II (US Patent 4,676,793) teaches a method for performing a laser-assisted posterior capsulotomy on a lens posterior capsule of an eye and while the replacement lens is disposed at least partially in the lens capsule and the lens posterior capsule is separated from the replacement lens, performing the posterior capsulotomy on the lens posterior capsule by using a laser to incise the lens posterior capsule. However, the cited reference fail to individually disclose, or suggest when combined, a posterior capsulotomy procedure that includes injecting a fluid between a replacement lens, which has been inserted 
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a posterior capsulotomy procedure that includes injecting a fluid between a replacement lens, which has been inserted at least partially into a lens capsule of the eye prior to the injecting of the fluid, and the lens posterior capsule to separate the lens posterior capsule and the replacement lens in combination with the recited structural limitations of the claimed invention.
Furthermore, Examiner finds arguments persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792